Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue involved herein is the same in all material respects as the-issue involved in United States v. Kohlberg, C. A. D. 88, that the market value or price at or about the dates of exportation, at which such or similar merchandise was freely sold to all purchasers in the principal markets of China, in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is the value found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.